DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
Claim 1 recites a first medium provided to the compressor and the turbine sequentially, but Figs. 1-2 show a second medium (e.g. A2) provided to the compressor and turbine sequentially. 
Further, with respect to claim 7, neither the first or second mediums bypass the dehumidification system 50 in any of the operating modes. 
 Therefore, the first and second mediums as recited in the claims must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim recites, at least that the first medium is provided to the compressor and turbine sequentially; claim 4, for example, recites that the first medium includes drawing bleed air. However, Figs. 1-2 show that the first medium (e.g. bleed air A1) is not provided to the compressor 42 and turbine 44 sequentially. Instead, second medium (e.g. recirculation air A2) is provided to the compressor 42 and turbine 44 sequentially.  Similarly, claims 1, 6, as a non-limiting example, recite that the second medium bypasses the turbine, but in Figs. 1-2, only the first medium (e.g. bleed air A1) bypasses the turbine. Applicant is thereby advised to ensure that all recitations of “first medium” and “second medium” are appropriately and consistently recited.
 Claims 1-9 are interpreted such that the first medium is a bleed air [from an engine or the like], and a second medium is a recirculation air [from a cabin of an aircraft], whereas the first medium is capable of bypassing the turbine as shown in Figs. 1-2.  
Claim 7 is further rejected as Figs. 1-2 show that both the first and second mediums flow through the dehumidification system 50 and therefore cannot further bypass the dehumidification system 50. Claim 7 is interpreted such that the first medium (e.g. bleed air) flows through the dehumidification system before flowing into the turbine in accordance with Fig. 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenbush (US 4021215).
Regarding claim 1, 
Referring to Fig. 1, Rosenbush teaches a method of operating an environmental control system of an aircraft comprising: providing a first medium (e.g. a bleed air via bleed air source 30) to the environmental control system including a compressor 12 and a turbine 14, wherein the first medium [a second medium, e.g. a cabin recirculation air provided via recirculation conduit 38] is provided to the compressor and the turbine sequentially; providing a second medium (e.g. return air via recirculation conduit 38) to the environmental control system (e.g. via conduit 38);  wherein in a first mode of operation, the first medium and the second medium mix at the turbine (e.g. wherein first and second mediums mix at turbine 14 when the bleed air flows through conduit 34 and the recirculation air flows into turbine 14) and in a second mode of operation the second [first, e.g. bleed air] medium bypasses the turbine (e.g. via the operation valves 64 or 56) such that the first medium and the second medium mix downstream from the turbine (e.g. at least at the intersection of conduits preceding at least water separator 50).
Regarding claim 2,
Rosenbush teaches wherein the environmental control system is transformed from the first mode of operation to the second mode of operation by opening a bypass valve (e.g. valves 64 or 56).
Regarding claim 3,
Rosenbush teaches wherein a temperature of the mixture of the first medium and the second medium generated in the first mode of operation is cooler than a temperature of the mixture of the first medium and the second medium generated in the second mode of operation (e.g. as the first medium bypasses the turbine).
Regarding claim 4,
Rosenbush teaches wherein providing the first medium to the environmental control system includes drawing bleed air from an engine of the aircraft (see col 2, lines 62-65).
Regarding claim 5,
Rosenbush teaches wherein providing the second medium to the environmental control system includes drawing recirculation air from a cabin of the aircraft (see Fig. 1 wherein the air drawn through conduit 38 is from a cabin). 
Regarding claim 6,
Rosenbush teaches wherein the second medium bypasses the turbine in the second mode of operation in response to operation of a bypass valve.
Regarding claim 8,
Rosenbush teaches wherein the environmental control system is operated in the first mode of operation when an ambient temperature is at or above a design point of the environmental control system (e.g. wherein the system is capable of being operating in the first mode operation when an ambient temperature is at or above a design point).
Regarding claim 9,
Rosenbush teaches wherein the environmental control system is operated in the second mode of operation when an ambient temperature is below a design point of the environmental control system (e.g. wherein the system is capable of being operated in the second mode of operation when an ambient temperature is below a design point).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbush in view of Bruno (US 2017/0342838).
Regarding claim 7,
Rosenbush does not teach wherein in the second mode of operation, the second medium further bypasses (e.g. flows through) a dehumidification system.
Referring to Fig. 2, Bruno, directed to an ECS for an aircraft, teaches a dehumidification system (e.g. the system comprising at least heat exchanger 160 and water extractor 272, see par. 50) in fluid communication with the turbine, wherein a bleed air (e.g. air flowing from inlet 101) flows through the system before flowing into turbine 214.  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Rosenbush by Bruno to comprise a dehumidification system with the motivation of removing moisture from the air (see Bruno, par. 50). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763